DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “ultra-low” in line 9 of claim 1; line 5 of claim 2; line 3 of claim 3; line 3 of claim 4; line 4 of claim 5; line 12 of claim 6; line 3 of claim 7; line 2 of claim 8; and in line 2 of claim 14 is indefinite since “ultra-low” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “ultra-low”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 21 187 U1; EP 2 929 769 A1; EP 2 989 876 A2 (all cited as X references for all the claims in the Supplementary European Search Report dated December 15, 2020 in EP 18 792 246.3); RU 2374809 C2 and RU 2008105120 A.
	In so far as the claims can be understood in view of the indefiniteness set forth supra, see particularly Figures 1-3, claims 1-6 and the disclosure in paragraphs [0005]-[0023] and [0037]-[0040] of RU 21 187 U1.
	See particularly the disclosure in paragraphs [0003], [0008]-[0014] and [0020] and in claim 1 of EP 2 929 769 A1.
	See particularly the disclosure in paragraphs [00028] and [0040] and in claims 1-8 of EP 2 989 876 A2.
	See particularly the disclosure in the abstract of RU 2374809 C2 and of RU 2008105120 A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



May 7, 2021